

	

		II

		109th CONGRESS

		1st Session

		S. 1997

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Harkin (for himself,

			 Mr. Schumer, Mrs. Clinton, Mr.

			 Bingaman, and Mr. Reed)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of Energy to establish a

		  program of energy assistance grants to local educational

		  agencies.

	

	

		1.Short titleThis Act may be cited as the

			 School Energy Crisis Relief

			 Act.

		2.School energy

			 grants

			(a)Establishment of

			 programThe Secretary of

			 Energy shall establish a program to make grants to eligible local educational

			 agencies, from allocations under subsection (c), that have experienced the

			 highest percentage increase or expenditure increase in transportation and

			 heating fuel costs among all local educational agencies in the State for a

			 specific time period during the 2005–2006 school year, in comparison to the

			 same time period during the 2004–2005 school year.

			(b)Eligible local

			 educational agencies

				(1)In

			 generalExcept as provided in paragraph (2), a local educational

			 agency shall be eligible for a grant under this section if the local

			 educational agency is among the top 10 percent of all local educational

			 agencies in its State for numbers or percentages of children counted under

			 section 1124(c) of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 6333(c)).

				(2)ExceptionIn

			 the case of a State with fewer than 50 school districts, a local educational

			 agency shall be eligible for a grant under this section if the local

			 educational agency is among the highest of all local educational agencies in

			 its State for numbers or percentages of children counted under section 1124(c)

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6333(c)).

				(c)State

			 allocationEach State shall receive, in the aggregate, an amount

			 based on—

				(1)the population of

			 children between ages 5 and 17 of the State according to the most recent

			 Census, in comparison to all other States; and

				(2)the regional cost

			 of transportation and heating fuel, in comparison with the average national

			 cost, as determined by the most recent statistical data from the Energy

			 Information Administration.

				(d)DefinitionsIn

			 this section:

				(1)Local

			 educational agencyThe term local educational agency

			 has the meaning given that term in section 9101 of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 7801).

				(2)StateThe

			 term State means each of the several States of the United States

			 and the District of Columbia.

				

